UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-cv-10502-GW (SK) Date January 13, 2020

Title Robert Curtis Williams III v. J. Talley et al.

 

 

 

Present: The Honorable Steve Kim, U.S. Magistrate Judge

 

 

Connie Chung n/a
Deputy Clerk Court Smart / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
None present None present

Proceedings: (IN CHAMBERS) SCREENING ORDER!

Plaintiff, a California state prisoner, has filed a complaint under 42 U.S.C. § 1983,
alleging that correctional officer J. Talley used excessive force against him in July and August
2018 while Plaintiff was incarcerated at California Men’s Colony. (ECF 2 at 6, 8-10). Plaintiff
sues Defendant Talley in both his individual and official capacities for excessive force and
sexual assault. (Jd. at 5, 9-10). He also names four other correctional officers in their
individual and official capacities for their alleged failure to protect Plaintiff or intervene. (Id. at
5, 8, 11). But because Plaintiff requests to proceed in forma pauperis, the Court must screen
his complaint to “identify cognizable claims” and dismiss those that are “frivolous, malicious,
or fail[] to state a claim upon which relief may be granted,” or that “seek[] monetary relief from
a defendant who is immune from such relief.” 28 U.S.C. § 1915A(a), (b)(1)-(2) (2018).

To begin with, Plaintiff has not alleged enough facts to show any constitutional
violations during the July 2018 incident. Plaintiff claims that as he was leaving the prison law
library, Talley “assaulted and “batter[ed]” him. (ECF 2 at 6, 8). In the prison grievance forms
attached to his complaint, Plaintiff further alleges that a “John Doe,”— whom he presumably
later identified as Talley (see id. at 6)—conducted a clothed body search and confiscated his
legal papers. (/d. at 22, 24). These allegations are too conclusory to state an Eighth
Amendment excessive force claim against Talley. See Fed. R. Civ. P. 8(a)(2); Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009) (“Threadbare recitals of the elements of a cause of action, supported
by mere conclusory statements, do not suffice” to state a federal claim on which relief may be
granted.).

On the other hand, Plaintiff has alleged enough facts that, if true, state Eighth
Amendment claims against Talley in his individual capacity for excessive force and sexual
assault during the August 2018 incident. See, e.g., Whitley v. Albers, 475 U.S. 312, 319-20

 

1 This order is non-dispositive, so it is not immediately appealable. See Fed. R. Civ. P. 72(a); 28 U.S.C. §
636(b)(1)(A); McKeever v. Block, 932 F.2d 795, 799 (9th Cir. 1991). If Plaintiff believes this order is
dispositive, he must object to the order within 14 days. See Fed. R. Civ. P. 72(a), (b); L.R. 72—2.1;
Simpson v. Lear Astronics Corp., 77 F.3d 1170, 1174 & n.1 (9th Cir. 1996).

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 4
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-cv-10502-GW (SK) Date January 13, 2020

Title Robert Curtis Williams III v. J. Talley et al.

 

 

 

(1986) (force applied “maliciously and sadistically for the very purpose of causing harm,”
rather than in good faith to preserve order and discipline in the prison is excessive under the
Eighth Amendment); Schwenk v. Hartford, 204 F.3d 1187, 1197 (9th Cir. 2000) (sexual
harassment or abuse of an inmate by a corrections officer violates the Eighth Amendment).
Plaintiff alleges that, when leaving the prison law library, Talley and a “mob” of correctional
officers surrounded him. (ECF 2 at 9). Talley threatened Plaintiff, demanding that Plaintiff
withdraw a previously submitted grievance against Talley. (/d.). When Plaintiff refused to
acknowledge Talley’s demands, Talley “tightly and roughly” squeezed Plaintiffs handcuffs,
gripped Plaintiffs t-shirt near his collarbone and “violently twist[ed],” the shirt, “choking
Plaintiff until he was nearly unconscious.” (Jd.). Talley then pushed Plaintiff against a wall
and struck the back of Plaintiff's head with his elbow. (Id.). Afterwards, Talley pushed,
dragged, and punched Plaintiff into the watch commander’s office and subjected Plaintiff to a
strip search. (Jd. at 10). During the strip search, Plaintiff alleges that Talley misused a metal
detector as a “sexual instrument” by repeatedly rubbing it between Plaintiffs buttocks after
each squat. (Id.). These allegations, if true, state Eighth Amendment claims for excessive force
and sexual abuse. See, e.g., Hill v. Rowley, 658 F. App’x 840, 841 (9th Cir. 2016) (correctional
officer “gripping” an inmate’s buttocks “intentionally to discriminate against him” stated claim
for sexual harassment under the Eighth Amendment); Michenfelder v. Sumner, 860 F.2d 328,
332 (9th Cir. 1988) (strip searches that are “excessive, vindictive, harassing, or unrelated to
any legitimate penological interest” may be unconstitutional); McRorie v. Shimoda, 795 F.2d
780, 784 (9th Cir. 1986) (cognizable Eighth Amendment claim where inmate alleged assault by
prison official during strip search that inmate was not resisting).

Unlike Talley, however, none of the other correctional officers are alleged to have used
any force, let alone excessive force, during the July or August 2018 incidents. Rather, Plaintiff
alleges that correctional officer B. Kirker and Sergeant Rodriguez failed to protect him from
Talley after he reported the first excessive force incident in July. (See ECF 2 at 6, 8). But to
state a failure to protect claim under the Eighth Amendment, Plaintiff must show that (1) “he
[wa]s incarcerated under conditions posing a substantial risk of serious harm,” and (2) prison
officials acted with deliberate indifference to his health or safety. Farmer v. Brennan, 511 U.S.
825, 834 (1994). Plaintiff claims that both Kirker and Rodriguez were aware of a “substantial
risk of serious harm to” Plaintiffs life after Plaintiff submitted a prison grievance relating to
the July incident and Kirker interviewed him about it. (ECF 2 at 6, 8). In order to alleviate
that risk, Plaintiff alleges that they should have removed him from the general population and
placed him into administrative segregation while the investigation was pending. (/d.). But
even if there were a serious risk to Plaintiff—which, as noted, it is not clear that there was—
Kirker and Rodriguez “took reasonable steps to abate any known risk,” Fisher v. Stewart, 37
Fed. App’x 947, 948-49 (9th Cir. 2002), by investigating Plaintiffs allegations, which they later
determined were uncorroborated. (ECF 2 at 14-15). Prison officials who respond reasonably
to a substantial risk to inmate safety “cannot be found liable under the Cruel and Unusual
Punishments Clause.” Farmer, 511 U.S. at 844-45. And in any event, Plaintiff fails to explain
how placement in administrative segregation would have prevented the August incident, which

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 2 of 4
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-cv-10502-GW (SK) Date January 13, 2020

Title Robert Curtis Williams III v. J. Talley et al.

 

 

 

allegedly happened when Plaintiff was leaving the prison law library. Thus, Plaintiffs
allegations do not state a sufficient failure to protect claim against Defendants Kirker and
Rodriguez.

Plaintiff also asserts a failure to intervene claim against correctional officers L. Hicks, R.
Lowe, and J. Rupp? for failing to stop Talley from using excessive force on Plaintiff during the
August incident. (ECF 2 at 7, 11). When an officer is alleged to have used excessive force
against a prisoner, other correctional officers may also be held liable if they had a realistic
opportunity to intervene and stop the violation but failed to do so. See Lolli v. County of
Orange, 351 F.3d 410, 418 (9th Cir. 2003); Cunningham v. Gates, 229 F.3d 1271, 1289-90
(9th Cir. 2000). To state a claim for failure to intervene, Plaintiff must allege that Hicks, Lowe,
and Rupp were (1) aware that Plaintiff faced a specific risk of harm from Talley’s use of
excessive force, and (2) had a reasonable opportunity to intervene to stop it. Id. Plaintiff
alleges that he was surround by Talley, Hicks, Lowe, and Rupp as he was leaving the prison law
library. (ECF 2 at 7, 9, 11). He claims that Hicks, Lowe, and Rupp watched as Talley used
unreasonable force against him, including choking him with his t-shirt and striking him on the
back of his head. (/d.). These allegations are sufficient to state a failure to intervene claim.
See, e.g., Vann v. Tapia, 2014 WL 691093, at *2 (N.D. Cal. Feb. 21, 2014). In contrast,
Plaintiffs assertion that Hicks, Lowe, and Rupp are also culpable for failing to stop Talley from
sexually assaulting him during the strip search is unsupported by his allegations. Plaintiff
alleges that Talley “kidnapped” him by pushing, dragging, and punching Plaintiff into the
watch commander’s office to conduct the strip search. (ECF 2 at 11). Because Hicks, Lowe,
and Rupp “were not present at the scene,” they did not have a realistic opportunity to
intervene. See Lolli, 351 F.3d at 418; Garcia v. Kernan, 2019 WL 3429175, at *14 (S.D. Cal.
July 30, 2019).

Finally, Plaintiffs official capacity claims against Defendants are barred by the Eleventh
Amendment. A “suit against a state official in his or her official capacity is not a suit against
the official but rather is a suit against the official’s office” and thus “is no different from a suit
against the State itself.” Will v. Mich. Dep't State Police, 491 U.S. 58,71 (1989). But the
Eleventh Amendment prohibits suits for any type of relief against a state or its agencies unless
the state has waived its immunity or Congress has specifically overridden state sovereign
immunity. See Welch v. Texas Dep't of Highways & Pub. Transp., 483 U.S. 468, 472-74
(1987); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 99-100, 106 (1984). “The
State of California has not waived its Eleventh Amendment immunity with respect to claims
brought under § 1983 in federal court[.]” Dittman v. California, 191 F.3d 1020, 1025-26 (9th

 

2 In section III of the complaint, where Plaintiff is supposed to name all the parties to the action, he fails
to name J. Rupp. (ECF 2 at 1, 4-5). If Plaintiff wishes to include Rupp as a defendant, he must include
him both in the caption and in section III, not just mention him in the body of the facts section. See
Vigal v. Holland, 2013 WL 3989180, at *3 (C.D. Cal. Aug. 2, 2013) (refusing to order U.S. Marshal to
serve complaint on anyone not properly identified as a named defendant).

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 3 of 4
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-cv-10502-GW (SK) Date January 13, 2020

Title Robert Curtis Williams III v. J. Talley et al.

 

 

 

Cir. 1999) (citation omitted). So Plaintiffs official capacity claims against Defendants must be
dismissed. See Mitchell v. Washington, 818 F.3d 436, 442 (9th Cir. 2016); Brown v.
California Dep't of Corr., 554 F.3d 747, 752 (9th Cir. 2009) (CDCR is an arm of the state under
Eleventh Amendment immunity).

HKHHKHKHHH

For all these reasons, Plaintiff is ORDERED TO SHOW CAUSE on or before
February 13, 2020, why his official capacity claims against all Defendants, his failure to
protect claim against Kirker and Rodriguez, and any claims relating to the July 2019 incident
should not be dismissed. To discharge this order, Plaintiff must do one (and only one) of the
following:

(1) File a Notice of Voluntary Dismissal using the attached Form CV-09, dismissing
without prejudice all claims and Defendants in the complaint, except for (1) his
Eighth Amendment claims for excessive force and sexual assault against Defendant
Talley in his individual capacity, and (2) his Eighth Amendment failure to intervene
claim against Defendants Hicks and Lowe in their individual capacities. If Plaintiff
exercises this option, the complaint will be ordered served as narrowed by this order,
and he may proceed to the next step in this litigation. including possibly discovery.

OR

(2) File a First Amended Complaint (“FAC”) curing all the deficiencies described in this
order. See Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir. 2000) (en banc) (leave
to amend may be granted to pro se plaintiff to correct curable pleading defects). The
FAC must be complete in itself, as it will supersede the original complaint. If
Plaintiff wishes to assert a failure to intervene claim against Rupp in the FAC, he
must add him into the caption and section III of the FAC.

OR

(3) File a Response stating that Plaintiff wants to stand on the original complaint as

alleged and providing valid reasons why the complaint is not deficient as described
in this order.

WARNINGS: If Plaintiff files either an amended complaint (option 2) that does not cure the
deficiencies described in this order or an inadequate response (option 3) to this order, the
Court will recommend that this action be dismissed involuntarily for the reasons in this order.
If Plaintiff fails to take one of the required actions on time, this action may also be dismissed
involuntarily for failure to prosecute. See Fed. R. Civ. P. 41(b); L.R. 41-1.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 4 of 4
